       Case 4:20-cv-00237-CDL-MSH Document 8 Filed 01/25/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION


CHARLES EDWARD PACE,                      :
                                          :
                      Plaintiff,          :
                                          :       Case No. 4:20-cv-00237-CDL-MSH
              v.                          :
                                          :
COLUMBUS, GEORGIA, et.al.,                :
                                          :
                      Defendant.          :
                                          :
_________________________________

                                         ORDER

       Pro se Plaintiff Charles Edward Pace, a prisoner at Scott State Prison in Hardwick,

Georgia, filed a handwritten pleading that was docketed as a 42 U.S.C. § 1983 civil rights

claim. ECF No. 1. Plaintiff also filed a handwritten “Motion to Proceed In Forma

Pauperis.” ECF No. 2.

       On November 24, 2020, Plaintiff was ordered to recast his complaint on a proper §

1983 form and to either submit a properly completed motion to proceed in forma pauperis

or pay the full filing fee. ECF No. 5. Plaintiff was given fourteen (14) days to respond

and was informed that failure to comply would result in dismissal of his action. Id.

Plaintiff failed to respond.

       Therefore, on January 4, 2021, the Court notified Plaintiff that it had not received a

response and ordered him to show cause why his action should not be dismissed for failure

                                              1
      Case 4:20-cv-00237-CDL-MSH Document 8 Filed 01/25/21 Page 2 of 2




to comply and diligently prosecute his claims. ECF No. 7. The Court unambiguously

informed Plaintiff that his action would be dismissed if he failed to respond. Id. Plaintiff

was given fourteen (14) days to respond and he failed to do so.

       Because Plaintiff has failed to respond to the Court’s orders or otherwise prosecute

his case, his complaint is DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P.

41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The

court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure

to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)).



       SO ORDERED, this 25th day of January, 2021.



                                             S/Clay D. Land
                                             CLAY D. LAND, JUDGE
                                             UNITED STATES DISTRICT COURT




                                               2
